Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request under Quick Path Information Disclosure Statement with the IDS after allowance has been entered. Examiner had considered IDS filed 08/05/2021. Based on the IDS documents, there was no newly found prior art that teaches the independent claim as a whole, either alone or in combination with the prior art of record. 


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Butler (NPL: Two-level supersaturated designs for 2k runs and other cases, 2009) teaches basic of the two-level supersaturated design for n=2k runs with m factors, Hadamard matrix and orthogonal groups of factors.
Jones et al (NPL: Effective design-based model selection for definitive screening designs, 2017) teaches model selection methods and visualization of the result.
Cheng et al (NPL: E(s2)- and UE(s2)-optimal supersaturated designs, 2018) teaches level-balanced design and E(s2) and UE(s2) criterion.
Jones et al (NPL: Model-robust supersaturated and partially supersaturated designs, 2009) teaches a method to construct model-robust supersaturated design, estimation capacity, efficiency of the design and information matrix for the design.
Jones et al (NPL: Bayesian D-optimal supersaturated designs, 2008) teaches method of Bayesian D-optimal supersaturated design.
Jones et al (NPL: A class of three-level designs for definitive screening in the presence of second-order effects, 2011) teaches the measure of correlation between design columns.
Dursun et al (NPL: Hidden projection properties of some nonregular fractional factorial designs an their applications, 2003) teaches supersaturated two-level designs with the number of factors m greater than or equal to the run size N and Hadamard matrix.
Tsai et al (NPL: D-optical partially replicated two-level factorial designs, 2012) teaches a method of selecting a partial replication from the orthogonal design derived from Hadamard matrices based on the D-optimality criterion.
Jones et al (NPL: Optimal Supersaturated Designs, 2014) teaches a UE(s2)-optimal designs and D-optimal supersaturated designs for screening experiments and their connection.                                                                                                                                                                                           These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 21 and 30: 
“selecting, based on the run indication and factor indication, dimensions for the matrix Y, wherein the dimensions of the matrix Y comprise N number of rows and n number of columns;
generating a data representation of a matrix X according to a second design, wherein the matrix X has n+1 number of rows and M number of columns;
determining that M is not equal to N;
computing an indication of correlation between effects of factors of a matrix Y, wherein the matrix Y is a transposition of a matrix X*;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-2, 5-15, 17-21, 24-26, 28-30 and 32-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2129